United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 9, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-50327
                         Summary Calendar



DUANE HERMAN CARTER,

                                    Plaintiff-Appellee,

versus

BURNET COUNTY JAIL; ET AL.,

                                    Defendants,

JACKIE FLOWERS; JUDITH BENNETT; PEGGY EDWARDS, Jailer,

                                    Defendants-Appellants.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-02-CV-355-SS
                        --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Jackie Flowers, Judith Bennett, and Peggy Edwards appeal

their denial of qualified immunity in this 42 U.S.C. § 1983

action.   They argue that the summary judgment record is devoid of

evidence to support the factual findings and inferences of the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50327
                                 -2-

district court that led to its determination that their conduct

was objectively unreasonable.

     The denial of a motion for summary judgment based on

qualified immunity is immediately appealable only when based

on an issue of law.    Rodriguez v. Neeley, 169 F.3d 220, 222

(5th Cir. 1999).    If we were to entertain the merits of the

appellate argument raised herein, it would necessitate a review

of the propriety of the district court’s assessment of the

summary judgment evidence, as opposed to taking, as given, the

facts it assumed and determining as a matter of law whether the

defendants’ conduct was objectively unreasonable.    See Nerren v.

Livingston Police Dep't, 86 F.3d 469, 472 (5th Cir. 1996).      We

are, however, without jurisdiction to review a district court’s

assessment of what facts are established by or inferable from the

summary judgment record.    See Palmer v. Johnson, 193 F.3d 346,

351 (5th Cir. 1999).    We, therefore, dismiss this appeal.

APPEAL DISMISSED.